              Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 1 of 13                       FILED
                                                                                         2019 Dec-12 PM 10:00
                     IN THE UNITED STATES DISTRICT COURT                                 U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

                                                   }
JOHN KING, JR.,                                    }
Plaintiff.                                         }
                                                   }
vs.                                                }    Case No.: 2:19-cv-1994-JHE
                                                   }
                                                   }    Jury Trial Demanded
                                                   }
OFFICER SNELSON, individually,                     }
OFFICER GADSON, individually,                      }
OFFICER PHILLIPS, individually,                    }
OFFICER SPEAKS, individually,                      }
OFFICER BINDER, individually
WARDEN AT WILLIAM E DONALDSON,
In his individual and official capacity
Defendants.

                      AMENDED COMPLAINT

I. JURISDICTION

      1. This is an action for deprivation of civil rights under the Civil Rights Act,

pursuant to 42 U.S.C. Sec. 1983, and under state law. Plaintiff brings this civil

rights action to redress the deprivation under color of state law of the rights,

privileges and immunities that are secured to the Plaintiff by the laws and

Constitution of the United States and the State of Alabama.

      2. This Court has jurisdiction over the claims in this lawsuit pursuant to 28

U.S.C. §§ 1331, 1343(a)(3) and (4), and 1367. The Court has supplementary

jurisdiction over state law claims. The William E. Donaldson Correctional Facility,

where the Plaintiff was being detained and where a substantial part, if not all of the

unlawful acts alleged herein occurred, is located in Jefferson County, Alabama.
Thus, venue isCase
               proper in this Court pursuant
                   2:19-cv-01994-JHE         to 28 3U.S.C.
                                        Document      Filed§12/12/19
                                                             1391(b). Page 2 of 13
              Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 3 of 13

      3. At all times material to Plaintiff's claims, the defendants were state actors

acting under color of state law.


II. PARTIES

      2. Plaintiff, John King, Jr., is a citizen of the State of Alabama and brings

this lawsuit on behalf of himself.

      3. The defendants, as stated in the caption of the complaint, were at all times,

legal persons or entitles within State of Alabama. They were state actors during the

course of this incident as more particularly described below, in that they used the

power of the state to effectuate the excessive physical force upon the plaintiff, John

King, Jr.

      4. The State of Alabama employed the Warden (which was warden at all

relevant times) which supervised Officers Snelson (“Snelson), Gadson, Phillips,

Speaks, and Binder as correctional officers at the William E. Donaldson

Correctional Facility (“Donaldson”) in Bessemer, Alabama, who, were working in

the line and scope of their employment with the State of Alabama at the time of

the incidents described below.

III. FACTS OF THE CASE

      5. On or about December 11, 2017, Plaintiff, John King, Jr., was transferred

to Donaldson.

      6. Shortly after arrival at the facility, King was told by Defendant Snelson,

without provocation, “We’ll kick your ass!”

      7. King was assigned to “X Dorm, Cell 32”. He noticed that his assigned
             Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 4 of 13
cell had no working lights in it. King then asked for a mop and a broom to clean
                  Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 5 of 13

   the cell.

           8. King informed Officer Turnbull that the cell was inadequate as it lacked

   lights, air, and functioning water. She (Turnbull) called Lt. Jenkins and informed

   him that King would not go into the cell.

           9. Lt. Jenkins arrived in the area shortly thereafter. Lt. Jenkins

   immediately pulls out his OC spray and walks toward King. King then goes into

   the cell.

           10. At breakfast the next morning on December 12, 2017, an officer asked

   King if he was alright without any explanation for the inquiry. King was then

   escorted out of the cell to get his lunch tray at lunch time.

11. There were 5 officers lined up awaiting King’s movement to get the lunch tray.

   These officers were intently watching King as he got his tray and walked back to

   his cell. Once inside his cell, King ate his lunch. King then slid his tray under the

   door.

12. Out of nowhere, King’s cellmate told him that 5 officers were coming up the stairs

   with gloves on. King dismissed the comment saying, “I hope whoever they’re

   coming for is alright.”

13. King was sure they weren’t coming to his cell because he had not done anything

   wrong or against the rules.

14. To his surprise and dismay, King hears an officer yell “roll cell 32!” King then sees

   a can of OC spray and the hand of Defendant Phillips. Phillips immediately begins

   to spray King.
                 Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 6 of 13

15. One of the officers yells, “Inmate, down on the ground?” Snelson then strikes King

   in the head with a lead-tipped baton. Snelson then starts hitting King’s hands.

16. All other Defendant officers joined in and began kicking and punching King.

17.King is then handcuffed.

18.After he is handcuffed, Defendant Gadson kicked him in the right side of the face.

19.Snelson then hits him in the mouth chipping his tooth in the process.

20. Defendants Binder and Phillips also used a baton/stick to strike King all about the

   body while he was handcuffed and completely compliant and subdued.

21. After this beating took place, Defendant Speaks escorted King to the infirmary.

   However, on the way, King accidently spits blood from his bleeding mouth onto

   Speaks’s shirt. Speaks yells at King, “Oh you spit blood on me motherfucker!” He

   then takes the still-handcuffed King and holds him on the wall with one hand and

   punches him in the face repeatedly with the other hand.

22. When King was eventually taken to the hospital over a month and a half later

   because his hand was turning black, the staff at Brookwood Medical confirmed that

   the hand was broken.

23. King suffered many injuries from the beating he endured including, but not limited

   to, a broken front tooth; a fractured bone in his right hand; gashes in his head which

   required staples to close the wounds; wounds on both legs which required staples to

   close them; and he was confined to a wheelchair for three weeks.

24. Defendant Warden knew or should of known of the pattern and penchant of the

   Defendant Correctional Officers to use unreasonable and excessive force against

   inmates without cause.
                 Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 7 of 13
25. The Warden did not intervene to thwart this behavior though he had the power to

   and did not discharge his duty to discipline and properly train these officers.

   IV. PLAINTIFF’S CLAIM    AGAINST  OFFICER  SNELSON
   INDIVIDUALLY FOR EXCESSIVE FORCE UNDER SECTION 1983
   VIOLATION OF THE EIGHTH AMENDMENT
                       Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 8 of 13


           26. Plaintiff alleges the above facts1 which pertain to the action or conduct of this

                 Defendant the same as if set out herein.

             27. Plaintiff alleges that the force as heretofore described that was used

    upon him was excessive.


             28. Plaintiff was compliant and posed no threat to the Defendant or

    anyone else.

             29. Plaintiff suffered physical and emotional damages from the excessive

    force used by the Defendant.

             WHEREFORE, plaintiff demands judgment for compensatory and punitive

    damages under Section 1983, in an amount to be determined, for some or all of the

    excessive acts of force of the above-named officers as heretofore described above.

    Plaintiff alleges that because of the above he suffered humiliation and shame and mental

    distress.

    V. PLAINTIFF’S   CLAIM   AGAINST  OFFICER   GADSON
    INDIVIDUALLY FOR EXCESSIVE FORCE UNDER SECTION 1983
    VIOLATION OF THE EIGHTH AMENDMENT

             30. Plaintiff alleges the above facts2 which pertain to this Defendant the same as if set out
                   herein.

             31. Plaintiff alleges that the force as heretofore described that was used

    upon him was excessive.


             32. Plaintiff was compliant and posed no threat to the Defendant or


1
    ¶ 1-6, 28-30, 33, 39-45
2
    ¶ 1-6, 30, 32, 39-45
                       Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 9 of 13

    anyone else.

             33. Plaintiff suffered physical and emotional damages from the excessive

    force used by the Defendant.

             WHEREFORE, plaintiff demands judgment for compensatory and punitive

    damages under Section 1983, in an amount to be determined, for some or all of the

    excessive acts of force of the above-named officers as heretofore described above.

    Plaintiff alleges that because of the above he suffered humiliation and shame and mental

    distress.

    VI. PLAINTIFF’S CLAIM    AGAINST  OFFICER  PHILLIPS
    INDIVIDUALLY FOR EXCESSIVE FORCE UNDER SECTION 1983
    VIOLATION OF THE EIGHTH AMENDMENT

             34. Plaintiff alleges the above facts which pertain to this Defendant3 the same as if set out
                   herein.

             35. Plaintiff alleges that the force as heretofore described that was used

    upon him was excessive.


             36. Plaintiff was compliant and posed no threat to the Defendant or

    anyone else.

             37. Plaintiff suffered physical and emotional damages from the excessive

    force used by the Defendant.

             WHEREFORE, plaintiff demands judgment for compensatory and punitive

    damages under Section 1983, in an amount to be determined, for some or all of the

    excessive acts of force of the above-named officers as heretofore described above.


3
    ¶ 1-6, 26, 34, 39-45
                       Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 10 of 13

    Plaintiff alleges that because of the above he suffered humiliation and shame and mental

    distress.

    VII. PLAINTIFF’S CLAIM    AGAINST OFFICER   SPEAKS
    INDIVIDUALLY FOR EXCESSIVE FORCE UNDER SECTION 1983
    VIOLATION OF THE EIGHTH AMENDMENT

             38. Plaintiff alleges the above facts4 which pertain to this Defendant the same as if set out
                   herein.

             39. Plaintiff alleges that the force as heretofore described that was used

    upon him was excessive.


             40. Plaintiff was compliant and posed no threat to the Defendant or

    anyone else.

             41. Plaintiff suffered physical and emotional damages from the excessive

    force used by the Defendant.

             WHEREFORE, plaintiff demands judgment for compensatory and punitive

    damages under Section 1983, in an amount to be determined, for some or all of the

    excessive acts of force of the above-named officers as heretofore described above.

    Plaintiff alleges that because of the above he suffered humiliation and shame and mental

    distress.

    VIII. PLAINTIFF’S CLAIM  AGAINST DEFENDANT  BINDER
    INDIVIDUALLY FOR EXCESSIVE FORCE UNDER SECTION 1983
    VIOLATION OF THE EIGHTH AMENDMENT

             42. Plaintiff alleges the above facts5 which pertain to this Defendant the same as if set out
                   herein.



4
    ¶ 1-6, 30, 35-45
5
    ¶ 1-6. 30, 34, 39-45
                  Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 11 of 13

          43. Plaintiff alleges that the force as heretofore described that was used

   upon him was excessive.


          44. Plaintiff was compliant and posed no threat to the Defendant or

   anyone else.

          45. Plaintiff suffered physical and emotional damages from the excessive

   force used by the Defendant.

          WHEREFORE, plaintiff demands judgment for compensatory and punitive

   damages under Section 1983, in an amount to be determined, for some or all of the

   excessive acts of force of the above-named officers as heretofore described above.

   Plaintiff alleges that because of the above he suffered humiliation and shame and mental

   distress.

   IX. PLAINTIFF’S CLAIM AGAINST DEFENDANT WARDEN
   INDIVIDUALLY AND OFFICIALLY FOR FAILURE TO SUPERVISE,
   TRAIN, OR DISCIPLINE UNDER SECTION 1983 VIOLATION OF THE
   EIGHTH AMENDMENT


46. Plaintiff alleges the above facts the same as if set out herein.

47. Plaintiff alleges that the Warden (at the time in question) knew of the other defendants

   malevolent and cruel behavior toward inmates, had a duty to stop it, and chose to do

   nothing.

48. The Warden knew about the officers beating the Plaintiffs without cause and did

   nothing to discipline the offers.

49. The Warden’s actions and inactions caused Plaintiff to suffer physical and emotional

   damages.

   WHEREFORE, plaintiff demands judgment for compensatory and punitive
             Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 12 of 13

  damages under Section 1983, in an amount to be determined, for some or all of the

  excessive acts of force of the above-named officers as heretofore described above.

Plaintiff alleges that because of the above he suffered humiliation and shame and mental

                                       distress.




                                          /s/ Terrell E. McCants

                                          Terrell E. McCants ASB-2299-L68M
                                          (MCC176)
                                          Burrell & McCants, LLC,
                                          712 32nd St. South
                                          Birmingham, AL       35233
                                          e-mail: terrell@burrellmccants.com
                                          205-202-5599



                                          Samuel Fisher
                                          Sidney Jackson
                                          Wiggins, Childs, Pantazis, Fisher,
                                          Goldfarb, P.C.
                                          The Kress Building,
                                          301 19th Street North
                                          Birmingham, Alabama 35203
                                          Email: SJackson@wigginschilds.com
             Case 2:19-cv-01994-JHE Document 3 Filed 12/12/19 Page 13 of 13

                                        205-314-0635

Notice of Lawsuit and Request for Waiver of Service to Be Sent by Certified
Mail to the Following:

William E. Donaldson Correctional Facility
C/O Legal Department
100 Warrior Ln, Bessemer, AL 35023

William E. Donaldson Correctional Facility
C/O Officer Snelson
100 Warrior Ln, Bessemer, AL 35023

William E. Donaldson Correctional Facility
C/O Officer Gadson
100 Warrior Ln, Bessemer, AL 35023

William E. Donaldson Correctional Facility
C/O Officer Phillips
100 Warrior Ln, Bessemer, AL 35023

William E. Donaldson Correctional Facility
C/O Officer Speaks
100 Warrior Ln, Bessemer, AL 35023

William E. Donaldson Correctional Facility
C/O Officer Binder
100 Warrior Ln, Bessemer, AL 35023

Alabama Department of Corrections
Legal Department
301 South Ripley Street
P.O. Box 301501
Montgomery, Alabama 36130-1501
